Citation Nr: 0023595	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  96-41 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for pilonidal cyst 
removal residuals, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for post operative 
residuals of herniated lumbar discs as secondary to the 
service-connected pilonidal cyst removal residuals.

3.  Entitlement to a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.30 (1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1972.

This appeal arose from a June 1995 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In May 2000, the veteran testified at a 
personal hearing before a member of the Board of Veterans' 
Appeals (Board) sitting in New Orleans.

The issue of entitlement to an increased evaluation for the 
service-connected pilonidal cyst removal residuals will be 
subject to the attached remand.  The issue of entitlement to 
a temporary total rating pursuant to the provisions of 
38 C.F.R. § 4.30 (1999) will also be subject to the attached 
remand.


FINDING OF FACT

The evidence of record includes a medical opinion relating 
the veteran's low back herniated discs to his service-
connected pilonidal cyst removal residuals.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
herniated lumbar discs as secondary to the service-connected 
pilonidal cyst removal residuals is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that his low back herniated discs 
should be service-connected as they are directly attributable 
to his service-connected pilonidal cyst removal residuals.  
He indicated that this cyst was removed using an experimental 
surgical technique.  His recovery was long and complicated, 
necessitating alterations in his ambulation and sleeping 
positions.  He asserted that these alterations resulted in 
the development of a back problem which culminated in 
herniated discs.

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).  Where a veteran has served for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

Initially, the Board must determine whether a veteran has 
submitted a well grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claimant may establish a well grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where the 
evidence, regardless of its date, shows that an appellant had 
a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under the case law, lay 
observation is considered competent to demonstrate it 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In this case, presuming the truthfulness of the evidence for 
the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995) and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record establishes that the 
veteran's claim for service connection for lumbar herniated 
discs is well grounded.

The evidence of record included the service medical records, 
which indicated that he had undergone the removal of a 
pilonidal cyst in May 1971.  He began to experience some low 
back pain in January 1972, for which he was treated until May 
1972.  In June 1994, he was hospitalized following a motor 
vehicle accident.  He indicated that he had had a long 
history of low back pain, which had increased after the 
accident.  He underwent an L4-5 hemilaminectomy, an L4 
discectomy and an L5-S1 foraminotomy.  In September 1994, he 
was re-hospitalized to undergo another laminectomy.

In May 2000, the veteran's treating physician at VA noted his 
history of surgery for a pilonidal cyst in service.  He had 
required 5 months of recovery, during which time his gait and 
ability to sit were altered.  He had also had to assume the 
antecubital position for those five months.  The physician 
wrote that "[i]t seems a reasonable probability that these 
changes in the patient's anatomy resulted in alterations in 
his biomechanics that could have resulted in his chronic back 
pain."

After considering the objective evidence of record, to 
include the May 2000 physician's statement, in conjunction 
with the veteran's assertions, the Board finds that the claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board also finds that additional development by the RO is 
needed before the Board can proceed in adjudicating the 
merits of the veteran's claim.


ORDER

Having submitted a well grounded claim for service connection 
for lumbar herniated discs, to this extent only, the claim is 
granted.


REMAND

As noted-above, the veteran has alleged that his lumbar spine 
herniated discs are directly related to his service-connected 
pilonidal cyst removal residuals.  While his treating 
physician wrote in May 2000 that the changes in the veteran's 
anatomy could have resulted in the development of his chronic 
back pain, it is noted that this statement did not refer to 
the role, if any, played by the 1994 motor vehicle accident 
in the development of his herniated discs.  Nor was there any 
comment made as to any relationship between the lumbar strain 
noted in service and the later development of herniated 
discs.

The veteran has also requested that he be awarded an 
increased evaluation for the service-connected pilonidal cyst 
removal residuals.  However, this condition was last examined 
by in April 1973.  Therefore, there is no clear picture of 
the current degree of disability caused by this service-
connected condition.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefits sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran 
complete VA orthopedic and neurologic 
examinations by qualified physicians of 
the lumbar spine.  After the completion 
of all indicated special tests, and after 
reviewing all the evidence of record, to 
include the service medical records, the 
examiners should render opinions as to 
whether there is any etiological 
relationship between the complaints of 
low back strain made in service and the 
later development of herniated discs in 
the lumbar spine.  The examiners should 
also render an opinion as to whether 
there is any etiological relationship 
between the pilonidal cyst removal 
residuals and the recent development of 
lumbar spine disc herniations.  The 
examiners must indicate what role, if 
any, the June 1994 motor vehicle accident 
had in the development of his herniated 
discs.  The claims folder must be made 
available to the examiners to review in 
conjunction with the examinations so that 
the veteran's entire medical history can 
be taken into consideration, and they are 
asked to indicate in the examination 
report that the claims file has been 
reviewed.

2.  The RO should afford the veteran a 
complete surgical examination by a 
qualified physician in order to fully 
evaluated the current nature and degree 
of severity of the service-connected 
pilonidal cyst removal residuals.  All 
indicated special studies deemed 
necessary must be accomplished.  The 
claims folder must be made available to 
the examiner to review in conjunction 
with the examination so that the 
veteran's entire medical history can be 
taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.

3.  Once the above-requested development 
has been completed and the VA examination 
reports have been associated with the 
claims folder, the RO must readjudicate 
the veteran's claims for service 
connection for post operative residuals 
of herniated lumbar discs as secondary to 
the service-connected pilonidal cyst 
removal residuals, an increased 
evaluation for the service-connected 
pilonidal cyst removal residuals, and 
entitlement to a temporary rating under 
the provisions of 38 C.F.R. § 4.30 
(1999).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



